Birdzell, J.
This is an action to quiet title to lots 3, 4, and 5 of block 15 in the city of New Bockford. • The plaintiff and appellant claims title under a tax deed. It appears that the property was sold for the delinquent taxes of 1908, and the certificate of sale issued to one D. F. Ellsworth, who later assigned the same to the plaintiff. The trial court found that the lots in question, together with lots 6 and 7 in block 15, had been separately assessed, but that they were sold *201in masse for a gross consideration of $23.65 ; that the certificate showed-that the sale had been conducted as stated, and that by reason of collusion competition was eliminated at the sale. The appellant challenges the correctness of the foregoing findings of fact made by the trial court,, and assails the legal conclusions on the ground that they are unsupported by the facts.
A careful perusal of the record in this case leads us to conclude that it is unnecessary to consider the correctness of the findings of fact of the trial court which are challenged by the appellant on this appeal for the reason that there is a manifest fatal defect in the proceedings leading up to the tax deed. The redemption notice, exhibit 7, purports, to give notice of the sale held on the 14th of December, 1909, and that “the amount of delinquent taxes due on the real estate aforesaid at the-date of sale was $23.65, including penalties, costs, and interest, to make which amount, the said lots (was) then and there sold as provided, by law. . . .” It further contains this statement: “You are therefore notified that $45.35, exclusive of accruing costs, is necessary to-redeem said lots from said sale.”
Section 2223, Comp. Laws 1913, requires that the notice of expiration of the time for redemption shall contain a description of the lands» and specify the amount for which the same were sold, the amount-required to redeem such lands from sale exclusive of the costs to accrue-upon such notice, and the time when the redemption period will expire. No valid deed can be issued in pursuance of a sheriff’s certificate of tax sale, unless this notice is given, and the notice must contain the facts-required by the statute to be stated therein. A notice which embraces several lots or tracts of land separately assessed, and which fails to state-the amount for which each parcel has been sold and the amount required to redeem each parcel, is fatally defective. 27 Cyc. 1403. Such a notice does not apprise the recipient of the amount that it will be-necessary for him to pay to redeem any particular tract,- and does not contain, with respect to any one tract, the information which the statute-contemplates that it should convey. It is not essential that separate-notice be given to an owner of various tracts (Snyder v. Ingalls, 70 Minn. 16, 72 N. W. 807) but it is essential that the notice given shall contain the necessary information to enable him to exercise his right, of redemption with respect to any tract he might desire to redeem. *202Jackson v. Mason, 143 Mich. 355, 106 N. W. 1112; G. F. Sanborn Co. v. Johnson, 148 Mich. 405, 111 N. W. 1091.
While, under § 2191, Comp. Laws 1913, the county auditor is required to sell each tract or lot separately, and while § 2192 authorizes the auditor to include in one certificate all the land sold to one purchaser, it by no means follows that a redemption notice which includes .a number of lots separately sold and states only the aggregate amount ■of the interest, penalty, and costs, the payment of which is required to redeem all of the parcels from the tax sale, is notice of the amount required to redeem any particular tract. The object of requiring that the notice shall specify the amount required to redeem was doubtless to enable the person entitled to redeem to effect a redemption of any tract or parcel he might desire to redeem, without assuming the risk •of ascertaining for himself the amount he would be required to pay. If the notice does not contain this information with respect to such tract, the purpose in requiring the notice is at least partially defeated, and the notice is consequently void. A valid notice is required prior to the issuance of the tax deed, and there can be no valid deed based upon a blanket notice such as the one given in this case. It is unnecessary for us to express an opinion on the correctness of the findings ■of fact made by the trial court which are assigned as error upon this appeal.
The judgment is affirmed.